Citation Nr: 0331330	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  01-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a disability 
manifested by dizziness.

3.  Entitlement to service connection for dizziness claimed 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On April 4, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  In July 2003, the veteran submitted 
release forms (VA Form 21-4142s) 
identifying two sources of treatment.  
Using these release forms, the RO should 
attempt to obtain these records.  

2.  Arrange with the appropriate VA 
medical facility for the veteran to be 
afforded VA orthopedic and neurological 
examinations.  Provide the examiner(s) 
with the following instructions:

Please determine the nature and etiology 
of any currently diagnosed low back 
disability.  The examiner(s) should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed low back disability originated 
in, or is otherwise traceable to, 
military service.  (The examiner(s) 
should note the veteran's complaints 
regarding a low back injury in service in 
July 1980 when the assessments were 
muscle strain or possible pulled back 
muscles, and an October 1995 examination 
reflecting a doctor's notation of 
recurrent back pain related to heavy 
lifting.  The examiner(s) should also 
note the veteran's post-service VA 
diagnosis of lumbosacral strain in May 
1999.)  Send the claims folder to the 
examiner(s) for review.

The neurologist should determine whether 
the veteran suffers from a disability 
manifested by dizziness.  (The 
neurologist should note the veteran's 
service medical records that show an 
assessment of "dizziness investigation" 
in August 1981, and assessment of 
dizziness in January 1988.  The 
neurologist should note the veteran's 
post-service April 1996 VA diagnosis of 
dizzy spells due to orthostasis, and June 
1999 VA impression of intermittent 
balance problem.)  Send the claims folder 
to the neurologist for review.  The 
neurologist should note and detail all 
reported symptoms related to dizziness.  
The neurologist should provide details 
about the onset, frequency, duration, and 
severity of all complaints of dizziness, 
and indicate what precipitates and what 
relieves it.  If the neurologist finds 
that additional examination is deemed 
warranted by other specialists in order 
to ascertain the nature or etiology of 
the symptom, this development should be 
conducted.  The neurologist should 
expressly state whether there are 
clinical, objective indications that the 
veteran is suffering from symptoms 
relative to dizziness.  If there are 
objective indications that the veteran is 
suffering from symptoms, the neurologist 
must determine whether these symptoms can 
be attributed to any known clinical 
diagnosis.  For each diagnosed condition, 
the examiner should provide an opinion as 
to the medical probabilities that the 
condition is attributable to the 
veteran's period of military service.  
For those symptoms and conditions that 
cannot be attributed to a known clinical 
diagnosis, the examiner should be asked 
to determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf War.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





